DANAHY, Judge.
Brenda Lowe appeals her conviction and sentence for obstruction of justice by false information in violation of section 843.185 (renumbered 843.035, Florida Statutes [Supp.1982]). Lowe’s only contention is that the circuit court erred in denying her motion to dismiss by ruling that the enactment of Chapter 82-150, Laws of Florida, which created section 843.185, did not vio*372late the “one subject” requirement of Article III, Section 6, of the Florida Constitution. We disagree with that contention and affirm on the authority and reasoning of our recent decision and opinion in State v. Bunnell, No. 83-430 (Fla.2d DCA July 6, 1983).
SCHEB, A.C.J., and RYDER, J., concur.